Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered October 28, 1994, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant validly agreed to waive his right to appeal as part of his plea bargain. Since the issues which he currently raises do not survive a waiver of the right to appeal, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.